Citation Nr: 1139246	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) following an April 2011 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's October 2010 decision in this matter.  The Court's Order granted an April 2011 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As directed by the April 2011 JMR and Order, the Board finds that the issue of entitlement to TDIU is on appeal before the Board.  Specifically, the issue of entitlement to TDIU was raised as part of the Veteran's claims for increased rating for his service-connected right and left knee disabilities.  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  

The Veteran previously had raised the issue of entitlement to TDIU and the claim was last denied in a September 2007 rating decision.  Since that time, the Veteran's representative in an August 2010 statement indicated that the issue of TDIU had been raised by the record, specifically noting a May 2010 private vocational assessment.  The May 2010 vocational assessment concluded that the Veteran's bilateral knee disabilities rendered him unable to secure or follow a path of substantially gainful employment.  Accordingly, the Board finds that a remand is necessary to obtain a VA medical opinion which addresses the impact of the Veteran's service-connected disabilities on his employability.  See Moore v. Nicholson, 21 Vet. App. 211 (2007), citing Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board had a duty, where the critical issue was TDIU, to request a medical opinion to discuss what effect the Veteran's service-connected disability had on his ability to work); Beaty v. Brown, 6 Vet. App 532, 537 (1994).  
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination.  The examiner must be provided with the entire claims file, including a copy of this remand and a list of the Veteran's service-connected disabilities.  The examination report should reflect that a review of the claims file was completed.  The examiner should evaluate all of the Veteran's service-connected disabilities.  After completing an examination of the Veteran, reviewing the record, and reviewing any specialty examinations obtained, the VA examiner should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities and what impact, if any, these have on his occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment.  Consideration should not be given to the Veteran's age, and any discussion and/or opinion(s) should be limited to the impact of his Veteran's service-connected disabilities on the ability to obtain or maintain employment.  A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

The examiner specifically is requested to consider, and discuss as necessary, the May 2010 private vocational assessment that indicated the Veteran's bilateral knee disabilities rendered him unable to secure or follow a path of substantially gainful employment and all relevant VA examinations for the Veteran's service-connected disabilities. 

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



